Citation Nr: 1810369	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) and depression, to include unspecified trauma related disorder and mood disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  He served honorably in the United States Army.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claim is characterized above as a May 2016 Board decision denied service connection for PTSD and as a claim for service connection for depression was previously denied by the Board in 2008.  The Veteran has not requested that the depression claim be reopened.  The issue on appeal was most recently remanded by the Board in May 2017 for further development.  


FINDING OF FACT

The probative evidence of record does not support a finding that the Veteran has an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) and depression, to include unspecified trauma related disorder and mood disorder, that was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD and depression, to include unspecified trauma related disorder and mood disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria - Direct Service Connection

To establish direct service connection, a veteran must show (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Shinseki, 23 Vet. App. 12, 15 (2009).  

Where, as here, a veteran does not establish the second element of direct service connection (in-service incurrence), the Board does not reach the third element (nexus).  Accordingly, discussion of alternative theories of entitlement that apply to nexus is not warranted and the Board's analysis ends with in-service incurrence.

Legal Criteria - Evaluating Lay Evidence

For the purpose of evaluating lay evidence, to include a veteran's statements about the circumstances of his service, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Competent lay evidence may or may not be credible, that is, "plausible or capable of being believed."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may consider consistency, among other factors, in evaluating credibility.  See id.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Although the Board must adhere to guidelines when it evaluates lay evidence, "[t]his is not to say that the Board may not discount lay evidence when such discounting is appropriate.  Rather, the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of . . . conflicting statements, etc."  Id. at 1336-1337.  If the Board finds that competent lay evidence is not credible, then the Board affords that evidence no weight in its decision because it is not probative.

Analysis

In the present case, the Veteran has been diagnosed with an unspecified trauma related disorder.  During the pendency of this claim, to include a VA examination in July 2016, the Veteran was diagnosed with "Unspecified Trauma-and Stressor-Related Disorder."  Therefore, the Veteran has satisfied the first element of direct service connection.

Turning to the second element, however, the Board finds that there is insufficient probative evidence to establish in-service incurrence.  For the reasons stated below, the Board arrives at this finding notwithstanding the Veteran's lay statements.

Over the life of this claim, the Veteran has contended, generally that he has a psychiatric disability that is due to service, and specifically, due to two or more separate events involving the death of fellow service members in Vietnam.  The events involved non-combat situations.  

The Veteran has reported that one of the events in service which resulted in his psychiatric disability involved the suicide of a fellow soldier and the other involved the homicide of a fellow soldier.  In July 2011, the Veteran stated that he "witnessed Pvt. J[]. hang himself."  However, according to the July 2016 VA examination report, he told the examiner the soldier who hung himself was named "H[]. S[]. Jr." and he did not witness the hanging, rather he "found" the body afterwards.  In addition, in July 2011, the Veteran stated that he "witnessed Pvt. R.[] get shot to death in his barracks by a fellow servicemember."  However, according to the July 2016 VA examination report, he told the examiner he "was not present" for the shooting because he was "in headquarters pulling CQ duty."  He did not give a name for the service member who was shot.  What is more, in both July 2011 and July 2016, the Veteran identified one suicide as being associated with his in-service trauma.  However, during the February 2016 videoconference Board hearing, he testified that he saw "a couple of people" commit suicide.  

The Board finds that the Veteran is competent to report what he observed in service; however, his statements are not credible.  This is because the statements demonstrate profound inconsistencies across several critical levels that render them unreliable.  First, the statements are inconsistent as to how many events occurred.  Second, the statements are inconsistent as to the name of the person who allegedly committed suicide.  Third, the statements are inconsistent as to where the Veteran was when the claimed events took place.  The Board observes that these statements go to the heart of this claim.  In addition, the Board notes that for the purposes of his earlier depression claim, the Veteran identified a host of reasons for his depression but he did not mention any in-service traumas.  Further, the medical evidence developed in connection with the depression claim reflects that he first sought mental health treatment after service in 2005 and did not identify any service stressors at that time.  For example, a June 28, 2005, VA treatment record noted "[h]e has been apparently going through multiple stressors including financial, min[i]mal family support and chronic backpain." 

Notwithstanding the above, the Board still has an obligation to consider the other evidence of record as to in-service incurrence.  Here, at best, the Veteran's service treatment records show an entry for "somatic complaints" like a "headache" in August 1968 and "anxiety" in connection with stomach pain in July 1969.  Finally, the Veteran's separation examination documents are negative for any mental health problems. 

The Board notes that, for the purposes of the Veteran's PTSD claim, VA previously undertook to corroborate his claimed in-service stressors.  Those stressors are the same as events herein described.  However, in August 2011, VA issued a formal finding of lack of information required to corroborate those stressors.  As a result, further development for the present claim is unwarranted.

After considering all the probative evidence of record, the Board finds that there are insufficient grounds to support a finding of in-service incurrence because the evidence does not show that a disease or injury was incurred or aggravated during service.  Therefore, service connection for an acquired psychiatric disorder, other than PTSD and depression, to include unspecified trauma related disorder and mood disorder, is not warranted. 


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD and depression, to include unspecified trauma related disorder and mood disorder is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


